Case 21-10428-ABA   Doc 5    Filed 01/21/21 Entered 01/21/21 14:35:36   Desc Main
                            Document      Page 1 of 10
Case 21-10428-ABA   Doc 5    Filed 01/21/21 Entered 01/21/21 14:35:36   Desc Main
                            Document      Page 2 of 10
Case 21-10428-ABA   Doc 5    Filed 01/21/21 Entered 01/21/21 14:35:36   Desc Main
                            Document      Page 3 of 10
Case 21-10428-ABA   Doc 5    Filed 01/21/21 Entered 01/21/21 14:35:36   Desc Main
                            Document      Page 4 of 10
Case 21-10428-ABA   Doc 5    Filed 01/21/21 Entered 01/21/21 14:35:36   Desc Main
                            Document      Page 5 of 10
Case 21-10428-ABA   Doc 5    Filed 01/21/21 Entered 01/21/21 14:35:36   Desc Main
                            Document      Page 6 of 10
Case 21-10428-ABA   Doc 5    Filed 01/21/21 Entered 01/21/21 14:35:36   Desc Main
                            Document      Page 7 of 10
Case 21-10428-ABA   Doc 5    Filed 01/21/21 Entered 01/21/21 14:35:36   Desc Main
                            Document      Page 8 of 10
Case 21-10428-ABA   Doc 5    Filed 01/21/21 Entered 01/21/21 14:35:36   Desc Main
                            Document      Page 9 of 10
Case 21-10428-ABA   Doc 5    Filed 01/21/21 Entered 01/21/21 14:35:36   Desc Main
                            Document      Page 10 of 10
